Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species VIII in the reply filed on September 20, 2021 is acknowledged.
Claims 33, 45-46, 50-52, 54-56, and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 33, 45-46, 50-52, 55-56, and 61 are directed to non-elected Species I-VII and IX-XIII.
The traversal is on the ground(s) that the Office action has failed to cite prior art and hence there is no evidence that the alleged species fail to include a common special technical feature.  This is not found persuasive because Examiner is not applying PCT rule 13.1 related to inventions but applying PCT Rule 13.2 which simply requires that the species lack the same or corresponding special technical features.   Additionally, the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 34-36, 38-39, 42, 49, 57, 59, and 62-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauf  et al. (U.S. 7,988,815).
Referring to Figure 1 and column 3, line 7-column 4, line 14, Rauf et al. disclose a vacuum plasma treatment apparatus constructed for vacuum plasma treatment operating under predetermined conditions, including predetermined pressure conditions, comprising:  a vacuum recipient 100 includes wherein the vacuum recipient 100 is subdivided in a pumping compartment  comprising a pumping port 162 (col. 3, lines 39-42) and in a treatment compartment, the compartments being separate by a shroud or rim 200, the shroud or rim holding a frame 215 defining a workpiece access opening to the treatment compartment, the frame 215 being held by the shroud or rim 200 by means of a multitude of spokes 210 mutually defining through-gaps between the pumping and the treatment compartments, the though-gaps being tailored so that, in operation, plasma does not burn therein at the predetermined etching conditions, the frame being held by the rim or shroud by means of the spokes preferably in such a manner, that the frame may freely expand and retract under thermal loading (Fig. 2, column 4, lines 28-58). 
With respect to claim 34, the vacuum plasma treatment apparatus of Rauf et al. being a vacuum plasma etching apparatus (col. 1, line 15). 

	With respect to claim 36, referring to Figure 1 and column 3, line 7-column 4, line 14, Rauf et al. disclose a vacuum plasma treatment apparatus comprising:  in the vacuum recipient 100 a plasma space in operational contact solely with one electrode arrangement consisting of a first electrode arrangement 112 and of a second electrode arrangement 108 facing the first electrode arrangement (col. 3, lines 9-15); the first electrode arrangement 112 defining a first electrode surface  exposed to the plasma space (Fig. 1); the second electrode arrangement 108 defining a second electrode surface exposed to the plasma space, and comprising the surface of a workpiece carrier (Fig. 1, col. 3, lines 9-10); the first electrode surface being larger than the second electrode surface (Fig. 1); the first electrode arrangement being electrically connected to an output arrangement of a Rf generator arrangement 119 via a match box arrangement 120, generating a plasma supply Rf signal (col. 3, lines 21-23); 
With respect to claim 38, the vacuum plasma treatment apparatus of Rauf et al. further includes wherein the first electrode arrangement 112 comprises a metal body 120 with a surrounding surface freely exposed to and immersed in the plasma space (PL), the surrounding surface being a part of the first electrode surface (Fig. 1).
With respect to claim 39, the vacuum plasma treatment apparatus of Rauf et al. further includes wherein the metal body comprises a pattern of through openings 112a and/or through slits tailored so that, in operation, plasma burns in the through openings at the predetermined conditions (Fig. 1).

With respect to claim 49, the vacuum plasma treatment apparatus of Rauf et al. further includes wherein the workpiece carrier 108 is drivingly movable 110 towards and from the treatment compartment, in a direction of the axes of the workpiece access opening (col. 3, lines 9-11). 
With respect to claim 57, the vacuum plasma treatment apparatus of Rauf et al. further includes wherein the shroud or rim being a part of the recipient or comprising a part of the recipient (Fig. 1).
With respect to claim 59, the vacuum plasma treatment apparatus of Rauf et al. further includes shaped for rectangular or square substrates (Note. The shape of the substrate is not give patentable weight in apparatus claims.   “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the apparatus is capable of processing various shaped substrates.
With respect to claim 62, a method of etching or of manufacturing vacuum plasma treated workpieces or substrates by making use of the vacuum plasma treatment apparatus according to Rauf et al. (col. 1, line 15, col. 3, lines 58-62).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauf et al. (U.S. 7,988,815) in view of Chen et al. (U.S. 2009/0139453).
The teachings of Rauf et al. have been discussed above.
Rauf et al. is silent on the Rf generator arrangement  generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement  and at least one second plasma supply signal at a high frequency (hf) lower than the very high frequency at the output arrangement, the first electrode arrangement is electrically connected via the match box arrangement to the output arrangement and is electrically supplied, in operation, by the first and 
Referring to Figure 1 and paragraph [0038], teach that it is conventionally known in a plasma chamber to operate the Rf generator arrangement to generate at least one first plasma supply signal at a very high frequency 324 at the output arrangement and at least one second plasma supply signal at a high frequency 326 lower than the very high frequency at the output arrangement, the first electrode arrangement is electrically connected via the match box arrangement 312 to the output arrangement and is electrically supplied, in operation, by the first and by the second plasma supply signals; the second electrode arrangement 316 is, at least during etching operation, electrically connected to a system ground tab to achieve the desired conditions for plasma processing.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Rauf et al. such that the Rf generator arrangement  generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement  and at least one second plasma supply signal at a high frequency (hf) lower than the very high frequency at the output arrangement, the first electrode arrangement is electrically connected via the match box arrangement to the output arrangement and is electrically supplied, in operation, by the first and by the second plasma supply signals; the second electrode arrangement is, at least during etching operation, electrically connected to a system ground tab as taught by Chen et al. in order to achieve the desired conditions for plasma processing.   
With respect to claim 47, the capacitive coupled RF vacuum etching apparatus of Rauf et al. in view of Chen et al. further includes wherein there is valid:

or
1OMHz < fvhf < 300MHz
or
20 MHz < vhf < 300MHz
or
20 MHz < vhf < 100MHz.
and:
0.01 fvhf < fhf < 0.5 fvhf
or
0.05 fvhf < fhf < 0.5 fvhf. 
fhf being the frequency of the high frequency supply signal and fvhf the frequency of the very high frequency supply signal (par.[0035]).

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauf et al. (U.S. 7,988,815) in view of Maruyama et al. (U.S. 2016/0163515).
The teachings of Rauf et al. have been discussed above.
Rauf et al. fail to teach the capacitive coupled RF vacuum etching apparatus of Rauf et al. further includes wherein the first electrode surface comprises a first surface area extending along a first plane, a second surface area extending along a second plane, the first and second surface areas defining an interspace tailored so that, in operation, plasma is burning in and along the interspace at the predetermined conditions, and wherein, preferably, the interspaced is as narrow as possible. 

With respect to claim 41, the resulting apparatus of Rauf et al. in view of Maruyama et al. would further yield wherein the second electrode surface 108 comprises a surface area extending along a third plane and the first, second and third planes are parallel planes (Rauf et al.-Fig. 1, Maruyama et al.-Fig. 1). 
Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauf et al. (U.S. 7,988,815) in view of Tanaka et al. (U.S. 2007/0284043).
The teachings of Rauf et al. have been discussed above.

Referring to Figure 1 and paragraphs [0013]-[0014], [0034]-[0035], Tanaka discloses a plasma processing apparatus comprises an upper electrode 33 and lower electrode 20, wherein a spacing D between a predominant part of the upper/ first electrode 33 surface and a predominant part of the surface of the workpiece carrier 11 is 35 mm or 70 mm (par. [0013]-[0014], par. [0034]-[0035]), which encompasses the claimed spacing range of 10mm to 40 mm/40mm to 80 mm in order to sufficiently prevent an increase in leak rate of the thermally conductive gas (par. [0013]-[0014]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauf's apparatus by including a spacing of preferably 20 mm between a first part of the surrounding surface of the metal body/first electrode freely exposed to and immersed in the plasma space and a second part of the first electrode surface and a spacing of preferably 65 mm between a predominant part of the first electrode surface and a predominant part of the surface of the workpiece carrier as taught in Tanaka et al. in order to sufficiently prevent an increase in leak rate of the thermally conductive gas. 
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauf et al. (U.S. 7,988,815) in view of Guha (U.S. 2014/0051253).

Rauf et al. is silent on the wherein at least a part of the spokes define a direction of length extent each and are mounted to the frame so that the respective direction of length extent intersect the tangent on the frame at the locus of respective spoke fixation with an angle a for which there is valid:  90° > a > 0°, and these spokes are bendable members.
Referring to Figure 2A-2C and paragraphs [0023]-[0026], Guha teaches a vacuum plasma treatment apparatus wherein at least a part of the spokes define a direction of length extent each and are mounted to the frame so that the respective direction of length extent intersect the tangent on the frame at the locus of respective spoke fixation with an angle a for which there is valid:  90° > a > 0°, and these spokes are bendable members in order to control the gas conductance.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shroud or rim of Rauf et al. such that the spokes define a direction of length extent each and are mounted to the frame so that the respective direction of length extent intersect the tangent on the frame at the locus of respective spoke fixation with an angle a for which there is valid:  90° > a > 0°, and these spokes are bendable members as taught by Guha as an alternate means to control the gas conductance.
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauf et al. (U.S. 7,988,815) in view of Marakhtanov et al. (U.S. 2013/0327481).
The teachings of Rauf et al. have been discussed above.

Referring to Figure 1 and paragraph [0025], Marakhtanov et al. teach that it is conventionally known in the plasma art for a shroud or rim 170 being electrically connected to the workpiece support in treatment position by distinct, distributed and resilient contact members162 in order to improve azimuthal uniformity.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Rauf et al. with a shroud or rim being electrically connected to the workpiece support in the treatment position by distinct, distributed and resilient contact members as taught by Marakhtanov et al. in order to improve azimuthal uniformity.  
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauf et al. (U.S. 7,988,815) in view of Chen et al. (U.S. 2009/0090852).
The teachings of Rauf et al. have been discussed above.
Rauf et al. is silent on the predetermined, pressure condition for the treatment being 0.1 to 0.5 Pa both limits included. 
Referring to paragraph [0030], Chen discloses a plasma treatment system wherein the pressure in the plasma chamber may range from 0.1 mTorr to 10 mTorr for ease of plasma ignition and for efficient generation of plasma (par.[0040]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson's apparatus by setting the pressure condition for the etching being 0.1 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32, 34-44, 47, 49, 53, 57-60, and 62-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9,10, 14, 22-23, 25-28, and 32-33 of copending Application No. 16/473744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 32, 34-44, 47, 49, 53, 57-60, and 62-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 14, 18, 22-23, 25-28, and 32-33 of copending Application No. 16/473775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kroll et al.’102, Paterson et al.’805, Nguyen et al.’924, and Powell’331 teach first and second electrode arrangement.  Furuta et al.’124 and Furuta et al.’297 teach resilient contact members.  Yokogawa et al.’932 and Collins et al.’207 teach dual frequency power sources.  	
						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        




/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716